Case 4:20-cv-01802 Document 44-2 Filed on 06/29/20 in TXSD Page 1 of 14




                  EXHIBIT 1
       Case 4:20-cv-01802 Document 44-2 Filed on 06/29/20 in TXSD Page 2 of 14




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

    EVERETT DE’ANDRE ARNOLD, et al.                          )
                                                             )
                                      Plaintiffs,            )           CIVIL ACTION NO. 4:20-CV-
            v.                                               )           01802

    BARBERS HILL INDEPENDENT                                 )           JURY TRIAL REQUESTED
    SCHOOL DISTRICT, et al.                                  )
                                                             )
                                      Defendants.
                                                             )

             DECLARATION OF PROFESSOR D. WENDY GREENE IN
         SUPPORT OF K.B.’S MOTION FOR A PRELIMINARY INJUNCTION


I, D. Wendy Greene, J.D., LL.M. declare as follows:

           1.      I am a tenured Professor of Law at Drexel University’s Thomas R. Kline

School of Law. I earned a Bachelor of Arts degree in English (with Honors) and a double-

minor in African-American Studies and Spanish from Xavier University of Louisiana. I

also earned a Juris Doctor from Tulane University School of Law and a Masters in Law

from the George Washington University School of Law where I specialized in employment

discrimination law and comparative slavery and race relations in the Americas and

Caribbean.1

           2.      Over the past 12 years as a law professor, I have taught Constitutional Law,

Equitable Remedies, Race and American Law, Critical Race Theory, Employment

Discrimination, Employment Law, and a seminar on Appearance and Grooming Codes



1
    Attached hereto as Exhibit A is my curriculum vitae (“Greene CV”).



                                                                                                     1
    Case 4:20-cv-01802 Document 44-2 Filed on 06/29/20 in TXSD Page 3 of 14




Discrimination—currently, to my knowledge, the only course of its kind offered in U.S.

law schools.

        3.       I have published an authoritative body of legal scholarship on the social

construction of race and the contemporary operation of racial discrimination in the

Americas and Caribbean. Recently, I proposed a definition of race in the context of anti-

discrimination law in my 2008 publication, “Title VII: What’s Hair (and Other Race-Based

Characteristics) Got to Do with It?,”2 that was endorsed by the Ninth Circuit of Appeals3

and cited by the Eleventh Circuit Court of Appeals in EEOC v. Catastrophe Management

Solutions.4 This definition of race has been adopted in the landmark C.R.O.W.N. Acts,5

which are now law in California, New York, New Jersey, Virginia, Colorado, Washington

State, and Maryland. I co-drafted the federal C.R.O.W.N. Act recently introduced in the

United States House of Representatives and the United States Senate and parallel

legislation in South Carolina. I have served as a legal consultant and expert in both

legislative and litigation proceedings.

              NATURAL HAIR IS AN EXPRESSION OF BLACK IDENTITY.

        4.       K.B. is a Black high school student.6 His locs are an expression of his racial

identity.


2
  D. Wendy Greene, Title VII: What’s Hair (and Other Race-Based Characteristics) Got to Do with It?, 79 U. COLO.
L. REV. 1355 (2008).
3
  Guam v. Davis, 932 F.3d 822, 835 (9th Cir. 2019).
4
  Equal Employment Opportunity Commission v. Catastrophe Management Solutions, Inc., 876 F.3d 1273 (11th Cir.
2017).
5
  Such Acts are further described below.
6
  In connection with my engagement in this matter, I have reviewed declarations of De’Andre Arnold and K.B.,
Barbers Hill Independent School District’s recent dress and grooming policies as outlined in the Barbers Hill
Independent School District’s Student Handbook for the 2016-2017, 2017-2018, and 2019-2020 school years, and
have had multiple conversations with counsel for the Plaintiffs.



                                                                                                              2
     Case 4:20-cv-01802 Document 44-2 Filed on 06/29/20 in TXSD Page 4 of 14




A.      Plaintiff’s Locs are an Expression of Black Culture and Identity.

        5.      African descendants around the world commonly describe hairstyles like

cornrows, locs, and Afros as “natural hairstyles.” This description denotes hairstyles that

are often achieved by the unimpeded growth of their naturally curly or coily hair texture.

K.B.’s claim that his natural hairstyle is an expression of his racial identity is routinely

asserted by African Americans today and is entirely consistent with African descendants’

culture that has been widely understood in America since the era of slavery.

        6.      According to Ayana D. Byrd and Lori L. Tharps:

                The name [dredlock] derives from the days of the slave trade. When
                Africans emerged from the slave ships after months spent in
                conditions adverse to any personal hygiene, Whites would declare the
                matted hair that had grown out of their kinky unattended locks to be
                “dreadful”. (For that reason, many today wearing the style choose to
                drop the a in dredloc to remove all negative connotations.)7

        7.      Throughout the era of racial slavery, slave traders, slave owners, and

overseers fully understood the personal and cultural meaning of hair to Africans and their

descendants. Historians Shane White and Graham White explain:

                [i]n African cultures, the grooming and styling of hair have long been
                important social rituals. Elaborate hair designs, reflecting tribal
                affiliation, status, sex, age, occupation, and the like, were common,
                and the cutting, shaving, wrapping, and braiding of hair were
                centuries-old arts. In part, it was the texture of African hair that
                allowed these cultural practices to develop; as the historian John
                Thornton has observed, “the tightly spiraled hair of Africans makes it
                possible to design and shape it in many ways impossible for the
                straighter hair of Europe.”8

7
  Ayana D. Byrd and Lori L. Tharps, HAIR STORY: UNTANGLING THE ROOTS OF BLACK HAIR IN AMERICA 121 (St.
Martin’s Press 2d ed. 2014).
8
  Shane White and Graham White, Slave Hair and African American Culture in the Eighteenth and Nineteenth
Centuries, 61 J. OF SOUTHERN HIST., 45, 49–50 (1995).



                                                                                                      3
     Case 4:20-cv-01802 Document 44-2 Filed on 06/29/20 in TXSD Page 5 of 14




     8. Journalist Michele Howe even noted braided hairstyles have been

                 routine among blacks for nearly 3000 years . . . African sculptures
                 dating back to 900 B.C. feature women wearing braids and cornrows.
                 Pictures in history books also featured women wearing that style,
                 some with beads and jewelry intertwined in the hair. Those styles are
                 still common among some African [and African descended] women.9


        9.       The longstanding African traditions and subordination of African

descendants are inextricably connected to the racial, cultural, and social significance of

African descendants’ natural hairstyles in more recent decades. Starting in the 1960s and

1970s, African descendants around the world began to don natural hairstyles more

frequently for myriad reasons, but a common impetus was to reaffirm their African heritage

and ancestry or to evince what was often communicated as “Black pride.”10

        10.      Natural hairstyles like braids and locs continue to very much be a defining

feature of African descendants’ racial and cultural identities and commonly form the basis

of claims like K.B.’s. For example, in 1981, a San Francisco news reporter, who was

suspended from her employment for wearing cornrows and locs, contended that her

employer’s mandate, “‘no cornrows or dreadlocks’ is [racial] discrimination and denies me

the right to express my heritage through hairstyle.”11 Similarly, in a seminal federal civil

rights case, the plaintiff, a Black woman who challenged her employer’s ban against all-

braided hairstyles, contended that discrimination against her cornrow braids (similar to if


9
  Michele Howe, The Braid Makes the Grade, Daily Record (March 6, 1980).
10
   See, e.g., Susan Berman, Afro Sweeps Country: Whites and Blacks Really Dig It, COURIER POST (March 19, 1971)
(describing how Black men and women were increasingly wearing “the natural, or Afro-hairdo” as a symbol of “Black
pride” and a rejection of Eurocentric appearance norms like straightened hair for women and short hair for men).
11
   Cornrow Controversy, THE MIAMI NEWS (Jan. 30, 1981).



                                                                                                               4
     Case 4:20-cv-01802 Document 44-2 Filed on 06/29/20 in TXSD Page 6 of 14




a Black woman is discriminated against for wearing an Afro) constitutes racial and sex

discrimination. According to the plaintiff in that case, an all-braided hairstyle “has been

historically, a fashion and style adopted by Black American women, reflective of cultural,

historical essence of the Black women in American society.”12

        11.      African descendants, then and now, have reclaimed a physical

characteristic—which once was legally and socially classified as a marker of racial

inferiority and a justification for racial subjugation—as a positive expression of African

ancestry and traditions.

B.      Natural Hair and Locs are an Expression of West Indian Culture.

        12.      K.B. also maintains that BHISD’s grooming policy that prohibits locs

infringes upon his cultural expression as a Black person.

        13.      In addition, K.B. has extended family members of Trinidadian descent who

have long locs. Locs are a symbol of reverence to West Indian ancestors. West Indian

cultural traditions prohibit cutting or trimming of locs.

        14.      K.B.’s extended family’s beliefs are commonly held amongst Afro-

Caribbeans or people of West Indian descent around the world. For example, in a case

decided in 2011 by the High Court of London’s Royal Courts of Justice, the claimant, an

11-year-old boy of African-Caribbean ancestry, was barred from matriculating in a

Catholic school in London, England. 13 Like the instant case, school administrators



12
  Rogers v. American Airlines, 527 F. Supp. 2d 229, 231-32 (S.D.N.Y. 1981).
13 G v. St. Gregory’s Catholic Sci. Coll. [2011] EWHC 1452 (Eng.).
http://www.bailii.org/ew/cases/EWHC/Admin/2011/1452.html



                                                                                          5
     Case 4:20-cv-01802 Document 44-2 Filed on 06/29/20 in TXSD Page 7 of 14




enforced its grooming policy that mandated “hair should not be so long as to fall below the
           14
collar.”         The claimant also contended the grooming policy constituted racial

discrimination in violation of the Equality Act of 2010 (which is the functional equivalent

of the Civil Rights Act of 1964). 15 In so doing, the claimant explained that he was

unwilling to cut his hair, which he had never cut, because doing so would violate beliefs

and traditions that were espoused and sincerely held within his Afro-Caribbean family and

more broadly amongst Afro-Caribbean families throughout the African diaspora. The

claimant presented evidence by two experts who affirmed his contention. One expert, Dr.

Richard Majors—an educational psychologist and a visiting professor at the University of

Colorado during the adjudication of the case—specifically explained the following:

                  I know families in both the US and Britain who have a family tradition
                  (i.e., non-religious beliefs) where the men in the family . . . do not cut
                  their boys’ hair. There are examples of such family traditions as well
                  in the Caribbean…Haircutting in this context is unacceptable because
                  hair is viewed as sacred by these families. These families wear their
                  hair for non-religious reasons, rather than for religious beliefs.16

         15.      Persuaded by the expert reports, the High Court ruled that the claimant

presented sufficient evidence “that there are those of African-Caribbean ethnicity who do

for reasons based on their culture and ethnicity regard the cutting of their hair to be

wrong.”17




14 Id.
15 Id.
16 Id.
17 Id. (The High Court declined to rule that the claimant had to present evidence that all individuals of African-

Caribbean descent held this belief or that the belief had to be religious in nature to establish an actionable claim of
race discrimination.)



                                                                                                                     6
     Case 4:20-cv-01802 Document 44-2 Filed on 06/29/20 in TXSD Page 8 of 14




        16.     Similarly, in 2018, a five-year old girl in Kingston, Jamaica was also banned

from attending primary school unless she cut off her locs.18 The child’s mother clarified

she was not Rastafarian; however, her refusal to cut off her daughter’s locs—which the

child had been growing since she was a year old—was no less fundamental to her racial

and cultural identity. According to her mother, cutting off her daughter’s locs would

contravene her family’s beliefs.19 Petitioners argued that the school’s grooming policy

infringed upon her freedom of cultural and racial expression.20 The Supreme Court of

Jamaica agreed and issued a preliminary order that the five year-old be permitted to enroll

and attend the primary school. 21             JFJ The Executive Director aptly conveyed the

significance of the Supreme Court’s decision:

                [t]his is an important first victory that will allow the child to attend
                school and receive an education which she has a constitutional right
                to. Without this court order, she faced the prospect of being denied an
                education simply for refusing to remove her dreadlocks.22

        FORCING BLACK PEOPLE TO CUT THEIR HAIR IS A FORM OF
                   DISCRIMINATION AND RACISM.

        17.      Like skin color, hair texture is imbued with racial meaning. Plaintiffs’

assertion that the grooming policy, exacted to forbid their natural hairstyle, constitutes

racial discrimination is consistent with historical examples of discrimination and racism

exerted upon African descendants.


18
   Kate Chappell, Jamaican Schoolgirl Banned for Dreadlocks Can Go to Class, Court Rules, THE GUARDIAN (Aug.
28,    2018)    https://www.theguardian.com/global-development/2018/aug/28/kingston-jamaica-girl-banned-from-
school-for-dreadlocks-will-return-to-class-court-rules
19
   Id.
20
   Id.
21
   Id.
22
   Id.



                                                                                                           7
        Case 4:20-cv-01802 Document 44-2 Filed on 06/29/20 in TXSD Page 9 of 14




            18.   During the era of slavery, the hair of Africans and their descendants served

as a critical site upon which slave owners, traders, and overseers re-inscribed their physical,

social, and legal control. Alongside the grotesque practices of shackling and branding, the

hair of Africans and African descendants was shorn to cement their legally subjugated

status devoid of cultural identity, individual liberty, agency, and autonomy. White and

White report:

                  some eighteenth-century owners did resort to hair cropping, or
                  shaving the head, as a form of punishment—for instance, the young
                  slave Hannah had had “her Hair . . . lately cut in a very irregular
                  Manner, as a Punishment for Offences,” and Peter, a frequent
                  runaway, had been branded “S on the cheek, and R on the other,” and
                  had had his hair cut entirely off.23

            19.   Once slavery was abolished, locs continued to be determinative of racial

classification and serve as a basis for race discrimination. Beginning very early in

American history, distinguishable, observable features—like the natural hairstyles worn by

African descendants—signified “whiteness” and “non-whiteness” and facilitated the

development of a hierarchical social system based upon “race,” whereby whiteness

represented the superior status and non-whiteness the inferior. Race provided the basis for

racial slavery, racial segregation, and the attainment or denial of political, social, legal, and

economic privileges and rights, including voting, owning property, traveling freely,

receiving an education, and even becoming a citizen. Accordingly, lawmakers,

philosophers, and scientists among other actors promulgated hierarchical systems that

assigned physical and behavioral characteristics to people they perceived as having a


23
     Id. at 49.



                                                                                               8
     Case 4:20-cv-01802 Document 44-2 Filed on 06/29/20 in TXSD Page 10 of 14




common geographical and/or ancestral origin, i.e., “races.”24 Significantly, the developers

of these racial classification systems did not simply mark physical and behavioral

characteristics as signifiers of racial difference, but they also attached different social

meanings to these traits which bolstered the social, political, legal, and economic

subordination of one racial group by another.

        20.      Like individuals possessing a darker skin complexion, legal and social

institutions imputed a badge of perpetual servitude upon people who possessed a tighter

curl pattern or “woolly” hair texture, i.e. Africans or African descendants. For example, in

a widely examined freedom suit, Hudgins v. Wrights, three women argued before the

Virginia Supreme Court in 1806 that they were wrongfully enslaved because they were the

daughter, granddaughter, and great-granddaughter of an indigenous woman named

Butterwood Nan.25 The Virginia Supreme Court pronounced these three women free in

part because they possessed a white skin complexion yet more importantly, straight, long,

black hair which judges reasoned was evidence of indigenous ancestry and not African

ancestry.26 Appreciating the reality of interracial intimacy, the Court espoused a persisting

belief that despite one’s skin complexion, a “woolly head of hair…was so strong an

ingredient in the African constitution,” it marked a person as African descendant and




24
   Recently, the Ninth Circuit Court of Appeals endorsed a similar understanding of race for the purposes of
constitutional decision-making, declaring “as a legal concept, a racial category is generally understood as a group,
designated by itself or others, as socially distinct based on perceived common physical, ethnic, or cultural
characteristics.” Guam v. Davis, 932 F.3d 822, 835 (9th Cir. 2019).
25
   Hudgins v. Wrights, 11 Va. (1 Hen. & M.) 133, 133–34 (1806)
26
   Id. at 139–40 (opining that indigenous people were marked by “copper coloured [skin complexion] with long jetty
black, straight hair).



                                                                                                                  9
     Case 4:20-cv-01802 Document 44-2 Filed on 06/29/20 in TXSD Page 11 of 14




presumptively enslaveable.27 Alternatively, a person who possessed white skin and hair

texture “not woolly or inclining thereto” among other physical characteristics would be

presumed European descendant and free.28 Therefore, in Hudgins, early American judges

pronounced that an individual’s hair texture—despite her lighter skin color—could

determine a legal classification as African descendant and thus enslaveable, or a legal

designation as white or “Caucasian” and thus free.

         21.      Accordingly, hair texture, like one’s skin color, has long served as a racial

marker and consequently the basis for racial segregation, exclusion, harassment, and

discrimination in myriad spheres. As is seen in the instant case and countless others around

the world,29 this unfortunate state of affairs persists in the 21st century. Currently, state

legislators across the country and members of the United States Congress are clarifying

civil rights protections against race discrimination in schools, workplaces, public

accommodations, and housing so that the definition of race used when interpreting these

laws reflects this historical and contemporary reality.




27
   Id. at 139.
28
   Id. at 140.
29
   See, e.g., Calla Wahlquist, School Will Allow Black Students to Keep Hair Braids After “Ban” Furore, The Guardian
(Mar. 31, 2017) https://www.theguardian.com/australia-news/2017/mar/31/melbourne-school-allows-black-students-
to-keep-braids-after-furore (discussing the rescission of a school’s decision in Melbourne, Australia to suspend twin
sisters of Sudanese descent if they did not remove their braids because their hairstyle, which the sisters claimed was
an expression of their African culture, did not comport with the school’s uniform policy and image); Krista Mahr,
Protests Over Black Girls’ Hair Rekindle Debate about Racism in South Africa, The Washington Post (Sept. 3, 2016)
https://www.washingtonpost.com/world/africa/protests-over-black-girls-hair-rekindle-debate-about-racism-in-south-
africa/2016/09/02/27f445da-6ef4-11e6-993f-73c693a89820_story.html?wpisrc=nl_headlines&wpmm=1 (discussing
how school administrators in Pretoria, South Africa engaged in the hyper-regulation and stigmatization of Black
female students’ natural hairstyles, which generated student protests and comparisons to racial classification methods
and accompanying racial segregation during racial apartheid).




                                                                                                                   10
     Case 4:20-cv-01802 Document 44-2 Filed on 06/29/20 in TXSD Page 12 of 14




        22.      Beginning with California in July 2018, nearly half of the states’ legislatures,

two municipal legislatures, and the United States Congress have either enacted or

introduced what is known as the “C.R.O.W.N. Acts” (Creating a Respectful and Open

Workplace/World for Natural Hair Acts) or parallel legislation to address the systematic

racial discrimination that African descendants uniquely endure on the basis of their natural

hairstyles like Afros, locs, braids, and twists. These historic pieces of legislation clarify

that in addition to one’s skin color, race-based discrimination is animated by mutable

characteristics like one’s hair texture, hairstyle, dress, language, among others.30

        23.      Hence, these legislative interventions provide a definition of race that

embodies this understanding. For example, the C.R.O.W.N. Acts that are now in effect in

California,31 New Jersey,32 New York,33 Virginia,34 and Montgomery County, Maryland35

define race as “traits historically associated with race, including, but not limited to, hair

texture and protective hairstyles” and specify that the term, “‘protective hairstyles,’

includes, but is not limited to, such hairstyles as braids, locks, and twists.” Washington

State’s law defines race as inclusive of “traits historically associated or perceived to be

associated with race including, but not limited to, hair texture and protective hairstyles.”36

In December 2019, the federal C.R.O.W.N. Act was introduced in the United States House



30
   See generally, D. Wendy Greene, Title VII: What's Hair (and Other Race-Based Characteristics) Got to Do with
It?, 79 U. COLO. L. REV. 1355 (2008).
31
   S.B. No. 188, § 2 (Cal. 2019).
32
   S. 3945 (N.J. 2019).
33
   Assemb. B. A007, 2019-20 (N.Y. 2019).
34
   H.B. 1514, 2020 (Va. 2020).
35
         Montgomery           County       Md.        City        Council       Bill      30-19         (2019).
https://www.montgomerycountymd.gov/council/Resources/Files/agenda/col/2019/20191105/20191105_4B.pdf
36
   H.B. 2602, 2019-20 (Wash. 2020).



                                                                                                            11
      Case 4:20-cv-01802 Document 44-2 Filed on 06/29/20 in TXSD Page 13 of 14




of Representatives and the United States Senate. If passed, race and national origin for the

purposes of federal civil rights statutes prohibiting discrimination in workplaces, housing,

public accommodations, and institutions receiving federal funds would be defined as

“characteristics commonly associated with race and national origin” inclusive of, but not

limited to, natural and protective hairstyles African descendants commonly wear. 37

Maryland’s C.R.O.W.N. Act which was passed in March of this year, simply defines race

as “characteristics associated with race inclusive of naturally occurring texture and style.”38

                        BHISD’S HAIR POLICY IS DISCRIMINATORY.

           24.      Policies like BHISD’s grooming policy are precisely the discriminatory

measures which the federal CROWN Act and its parallel state legislation around the

country aim to prohibit. Through the enforcement of the BHISD grooming policy, the

plaintiffs are being arbitrarily denied educational opportunities for wearing locs—a deeply

rooted racial and cultural expression of their Black identity and African ancestry.

           25.      BHISD’s enforcement of its grooming policy marks Plaintiffs’ natural locs

as a discrete site of racial and cultural stigmatization and in turn, a means to control, if not

extinguish, a fundamental aspect of their racial and cultural personhood. The BHISD’s

grooming policy, which penalizes Plaintiffs because they wear natural locs and essentially

compels them to cut off their hair, bears a striking connection to the practices African

descendants endured during the era of racial slavery, which were aimed to dehumanize and

disempower them by quashing a critical feature of their racial and cultural identity.


37
     H.R. 5309 (U.S. 2019) and S. 3167 (U.S. 2019).
38
     H.B. 1444 (Md. 2020).



                                                                                             12
     Case 4:20-cv-01802 Document 44-2 Filed on 06/29/20 in TXSD Page 14 of 14




         26.      The enforcement of school grooming codes like BHISD’s usurps many

African-descended children’s autonomy and freedom to express a deeply rooted feature

that shapes their personal identification as Black as well as broader society’s classification

of them as such.39 Therefore, BHISD’s grooming policy that effectively compels Plaintiffs

to cut off their locs infringes upon the Plaintiffs’ expression of their sincerely held cultural

and racial expression and their right to be free from racial discrimination.

         Pursuant to 28 U.S.C. 1746, I declare under penalty of perjury that the foregoing is

true and correct.



Executed on this 29th day of June, 2020 in Columbia, South Carolina



     _____________________________
     Professor D. Wendy Greene




39
  This observation in no way means to suggest that a person’s identity as a Black person is diminished if they do not
wear natural hairstyles, or conversely, that only African-descended people wear natural hairstyles. It is only meant to
explain that in a society where hair texture, like skin color, is associated with race, both characteristics are a critical
part of how one’s racial identity is informed and perceived, and in turn, how one is treated.



                                                                                                                        13
